Judgment
insofar as appealed from unanimously affirmed, without costs. Memorandum: In affirming we recognize as does the hospital that further action by the Common Council is required to remove the restrictions on some of the areas which the hospital plans to use for parking purposes and that such action must be completed before construction begins. This does not invalidate the variance properly granted by the Zoning Board of Appeals for a 10-story hospital. A plan for adequate parking for such structure has been presented after the completion of a study by experts of the traffic and parking problem authorized by the Common Council and approved by the Board of Parking and the Board of Safety, all of which was considered by the Zoning Board of Appeals. (Appeal from certain parts of judgment of Erie Special Term dismissing part of petition.) Present — Del Vecchio, J. P., Witmer, Gabrielli, Moule and Henry, JJ.